Citation Nr: 9916684	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  96-29 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for a left shoulder 
disability, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
February 1979.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 1995, 
from the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The appellant is right-handed.

3.  Postoperative residuals of a left shoulder injury are 
manifested by limitation of abduction to 120 degrees, with 
pain at 120 degrees; limitation of internal rotation, to 78 
degrees; limitation of external rotation, to 75 degrees; and 
functional impairment due to weakness, fatigue, 
incoordination and flare-ups.

4.  The veteran is able to use his left arm for light weight 
function such as writing and carrying light weight objects.  
There is no limitation of flexion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
postoperative residuals of a left shoulder injury are not 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 1998); 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5200, 5201, 
5202 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the left shoulder disability have been properly developed.  
There is no indication that there are additional pertinent 
records which have not been obtained.  No further assistance 
to the appellant is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107.

The appellant claims that his left shoulder disability has 
worsened and warrants an increased disability rating.  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1 (1998).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (1998).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

Service connection for a left shoulder disability was granted 
via a rating decision of October 1983.  An evaluation of 20 
percent was assigned.  It was noted that the veteran 
underwent a Putti-Platt procedure for correction of recurrent 
shoulder dislocation in September 1978.  He continued to 
complain of frequent pain and weakness of the left shoulder.  
In February 1995 the veteran requested that his claim be re-
evaluated.

A review of the pertinent medical evidence of record shows 
private medical records dated between December 1994 and March 
1996.  Records dated in December 1994 show the veteran 
complaining of pain in the left shoulder over the last three 
to four years with an increasing sense of instability over 
the last several months.  He reported that he does heavy 
lifting and is a manual laborer at Lockheed.  

Examination showed forward flexion of 160 degrees, abduction 
to 115 degrees, internal rotation to T6 and external rotation 
to 35 degrees.  There was tenderness about the right AC 
joint.  There was good strength with active abduction.  He 
had a positive anterior apprehension test which is relieved 
with stress anteriorly.  There was also positive sulcus sign 
with inferior stress as well as feeling of posterior 
instability.  There was also positive impingement sign.  X-
ray examination showed no bony lesions.  The axillary view 
showed some anterior subluxation of the humeral head on the 
glenoid.  The impression given was multi-directional 
instability of the left shoulder, AC arthritis, and possible 
subacromial bursitis.

Records dated in February 1995 show the veteran reporting 
almost complete relief of pain after the injection in the AC 
joint, however, this only lasted one hour.  He reported that 
he had fallen several days prior, and that he had been 
experiencing severe pain in the left shoulder since that 
time.  He continued to have significant tenderness over the 
AC joint.  He had weakness with abduction secondary to pain.  
He also reported catching in the shoulder and locking.

Records dated in March 1995 show a recommendation of distal 
clavicle resection with a Bankhart repair of the capsule as 
well as addressing the labral tear.  Records from May 1995 
show the veteran undergoing a resection of the distal 
clavicle and left Bankhart repair.  He tolerated the 
procedure well.  There were no intraoperative complications.

VA records dated in May 1995 show the veteran undergoing VA 
examination.  He reported that he had recently undergone 
arthrotomy of the joint and was convalescing from that 
operation.  He was unable to articulate the shoulder.  No 
attempt could be made to assess the functional integrity of 
the joint.

Private records dated in May 1995 show the veteran receiving 
his first post operative check.  Records from June 1995 show 
him reporting a fall, landing on the posterolateral aspect of 
the shoulder.  He complained of increased pain and soreness 
since that time.  On examination he had tenderness to 
palpation along the posterolateral aspect of the shoulder.  
The impression was left shoulder contusion superimposed on 
postoperative setting.

Private records, dated in July 1995, show forward flexion of 
90 degrees, abduction to 50 degrees, internal rotation to his 
buttock.  He was quite tight.  It was recommended that he 
begin more aggressive therapy to work on both passive and 
active motion and strengthening.  He was told not to lift 
anything more than 20 pounds with his left arm.

Private records, dated in August 1995, continued to show 
restricted range of motion.  Flexion was 120 degrees, 
abduction 90 degrees, external rotation to 30 degrees, and 
internal rotation to T8-9.  He did not have significant pain.  
He remained neurologically intact.  Attempts at passive range 
of motion were painful and restricted.  X-ray examination 
showed that the most inferior Mitek anchor had dislodged.  It 
was recommended that he resume physical therapy.  He was 
released to work without restrictions.

Private medical records, dated in March 1996, show the 
veteran complaining of pain radiating from the neck into the 
posterior aspect of the shoulder since the beginning of 
January.  He denied any radiation distal to the proximal arm.  
He denied any numbness or weakness in the extremity.

He had 5/5 motor strength in the bilateral upper extremities.  
There were no sensory deficits to light touch.  Deep tendon 
reflexes were 2+ and symmetrical.  There was increase in neck 
and shoulder pain with Spurling maneuver.  On examination of 
the left shoulder he had forward flexion of 150 degrees, 
abduction to 130 degrees actively, internal rotation to T6, 
and external rotation of 35 degrees.  He continued to have 
mild apprehension with abduction and external rotation, but 
the shoulder was stable to manual manipulation.  The examiner 
opined that the pain in his posterior shoulder, radiating 
from the neck was most likely secondary to a cervical disc.

The report of a VA examination, conducted in November 1998, 
shows the veteran complaining of pain, weakness, stiffness, 
instability, and swelling of the left shoulder.  He 
complained of lack of endurance when he uses the arm.  He 
also complained of some loss of sensation of the shoulder and 
says that it dislocates half-way.  He reported that he could 
brush his teeth, dress himself, shower, cook, vacuum, drive a 
car, shop, take out trash, push a lawnmower, garden, and 
climb stairs.

Examination showed the veteran to be right handed.  The left 
shoulder showed weakness, instability, and tenderness.  He 
had mild swelling in the medial aspect of the shoulder.  
Range of motion was flexion of 180 degrees, with pain 
starting at 180 degrees; right side flexion was 180 degrees.  
Abduction on the left side was 120 degrees with pain starting 
at 120 degrees; abduction on the right was 180 degrees.  
External rotation was 75 degrees, on the right side it was 90 
degrees.  Internal rotation was 78 degrees, on the right side 
it was 90 degrees.  There was functional impairment of the 
right shoulder due to weakness, fatigue, incoordination, and 
flare-ups.  

X-ray examination was within normal limits with the exception 
of post-surgical changes of the acromion.  The diagnosis was 
established recurrent dislocation of the left shoulder.  The 
examiner commented that the veteran would be unable to use 
his left upper limb to lift heavy objects.  He would be able 
to use the left arm for light weight function such as writing 
and carrying light-weight objects.  He was also able to carry 
out activities of daily living without expected limitations.

The veteran's left shoulder disability is currently evaluated 
under 38 C.F.R. § 
4.71a Diagnostic Code 5202 for recurrent dislocation of the 
scapulohumeral joint.  Diagnostic Code 5202 provides for a 20 
percent rating for the minor arm when there are recurrent 
episodes of dislocation with guarding of all arm movements, 
or with marked or moderate deformity.  A 40 percent for a 
minor arm is warranted when there is fibrous union of the 
humerus.  A 50 percent is awarded if there is nonunion of the 
humerus (false flail joint).

Diagnostic Code 5200 provides for a 20 percent evaluation for 
a minor arm if there is ankylosis in a favorable angle, with 
abduction to 60 degrees, able to reach mouth and head.  A 30 
percent evaluation is assigned if ankylosis occurs in an 
intermediate angle between favorable (60 degrees) and 
unfavorable (25 degrees from side).  Diagnostic Code 5201 
provides for a 30 percent evaluation for a minor arm if there 
is limitation of motion to 25 degrees from the side.

Normal shoulder motion is forward elevation (flexion) to 180 
degrees, shoulder abduction to 180 degrees, external rotation 
to 90 degrees, and internal rotation to 90 degrees.  38 
C.F.R. § 4.71 (Plate I) (1998).

Initially the Board notes that the evidence reveals that the 
veteran is right-handed.  The record contains no evidence of 
fibrous union, nonunion, or loss of head of the major 
humerus.  Accordingly, an increased evaluation is not 
warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5202.  
There is also no evidence of ankylosis of the left arm at any 
angle, favorable or unfavorable, and no indication that there 
is limitation of motion to 25 degrees from the side.  The 
most recent examination report showed abduction to 120 
degrees with pain beginning at 120 degrees.

The Board notes that with regard to musculoskeletal 
disabilities, we are obligated to take into consideration the 
appellant's reports of pain and functional loss.  38 C.F.R. 
§§ 4.40, 4.45 (1995). See Hicks v. Brown, No. 94-287 (U.S. 
Vet. App. Nov. 27, 1995); Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1991); Ferraro v. Derwinski, 1 Vet. App. 326, 330 
(1991).  Deluca v. Brown, 6 Vet. App. 321, 324 (1993) 
addresses the case where a veteran makes factual assertions 
regarding pain and weakness within the musculoskeletal 
system.  An analysis must be made of whether 38 C.F.R. §§ 
4.40, 4.45 (1998) entitle the veteran to an increased rating 
to the extent pain and weakness cause additional disability 
beyond that reflected in limitation of motion.  Section 4.40 
provides that a disability rating may be based on 
"functional loss . . . due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion."  Furthermore, "[w]eakness 
is as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled."  Section 4.45 provides that in rating 
disabilities of the joints, "inquiry will be directed to . . 
. [w]eakened movement . . . [e]xcess fatigability . . . 
[incoordination] . . . [and] [p]ain on movement."

Based on all the evidence of record, the Board finds that an 
increased evaluation is not warranted in this instance due to 
these considerations.  Although the most recent examination 
showed functional impairment due to weakness, fatigue, 
incoordination and flare-ups, the veteran's overall 
disability picture does not warrant an increased evaluation 
due to these symptoms.  His current disability, in terms of 
range of motion and other objective symptomatology, does not 
approach the criteria for the currently assigned 20 percent 
evaluation under Diagnostic Codes 5200, 5201, or 5202.  There 
is no moderate or marked deformity.  The evidence does not 
show infrequent or frequent episodes of dislocation with 
guarding of movement.  The arm is not limited in motion to 
midway between side and shoulder level, and there is no 
ankylosis.  The Board finds that the current evaluation 
adequately accounts for the additional impairments of 
weakness, fatigue, incoordination and flare-ups, and that an 
increased evaluation is not called for based on the current 
symptomatology.


ORDER

Entitlement to an increased evaluation, in excess of 20 
percent, for a left shoulder disability is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals


 

